                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.1 Page 1 of 9



                                                                                                                                1    TROUTMAN PEPPER
                                                                                                                                     HAMILTON SANDERS LLP
                                                                                                                                2    Jessica Lohr, Bar No. 302348
                                                                                                                                     jessica.lohr@troutman.com
                                                                                                                                3    11682 El Camino Real, Suite 400
                                                                                                                                     San Diego, CA 92130-2092
                                                                                                                                4    Telephone: 858.509.6000
                                                                                                                                     Facsimile: 858.509.6040
                                                                                                                                5
                                                                                                                                     Attorneys for Defendant
                                                                                                                                6    Wells Fargo Bank, N.A.
                                                                                                                                7

                                                                                                                                8                           UNITED STATES DISTRICT COURT
                                                                                                                                9                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                               10
                                                                                                                                                                              Case No. '20CV1838 CAB MSB
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                    PATRICK HEALY, individually and
                                                                                                                               11   on behalf of all others similarly
                                                                                                                                    situated,                                 NOTICE OF REMOVAL OF CIVIL
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12                                             ACTION PURSUANT TO 28 U.S.C.
                                            11682 E L C A M I N O R E A L




                                                                                                                                                    Plaintiff,                §§ 1332, 1441, AND 1446
                                                                            S U I T E 400




                                                                                                                               13
                                                                                                                                    v.
                                                                                                                               14
                                                                                                                                    WELLS FARGO BANK, N.A.; and
                                                                                                                               15   DOES 1 through 5,
                                                                                                                               16                   Defendant.
                                                                                                                               17

                                                                                                                               18   TO THE CLERK OF THE ABOVE CAPTIONED COURT:
                                                                                                                               19         Please take notice that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Wells
                                                                                                                               20   Fargo Bank, N.A. (“Wells Fargo”), by counsel, removes this action from the Superior
                                                                                                                               21   Court for the State of California, County of San Diego, to the United States District
                                                                                                                               22   Court for the Southern District of California. Removal is proper because this Court
                                                                                                                               23   has subject matter jurisdiction by way of diversity jurisdiction pursuant to 28 U.S.C.
                                                                                                                               24   § 1332(a) and diversity jurisdiction under the Class Action Fairness Act (“CAFA”)
                                                                                                                               25   pursuant to 28 U.S.C. § 1332(d). In support of its Notice of Removal, Wells Fargo
                                                                                                                               26   states the following:
                                                                                                                               27

                                                                                                                               28

                                                                                                                                                                                                      NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.2 Page 2 of 9



                                                                                                                                1                                      I. Background
                                                                                                                                2         1.      On or about August 11, 2020, Plaintiff Patrick Healy (“Plaintiff”), on
                                                                                                                                3   behalf of himself and all others purportedly similarly situated, filed the Complaint in
                                                                                                                                4   this action in the Superior Court for the State of California, County of San Diego,
                                                                                                                                5   Case No. 37-2020-00028238-CU-MC-NC (the “State Court Action”).
                                                                                                                                6         2.      Wells Fargo was served with the Summons and Complaint in the State
                                                                                                                                7   Court Action on August 20, 2020.
                                                                                                                                8         3.      The Complaint alleges that Wells Fargo violated the California
                                                                                                                                9   Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785.25(a) (“CCRAA”),
                                                                                                                               10   with respect to Wells Fargo’s credit reporting on his mortgage loan. Plaintiff seeks
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   actual damages, statutory punitive damages, injunctive relief, as well as costs and
                                                                                                                                    attorneys’ fees.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13         4.      Wells Fargo denies the allegations in the Complaint, denies that Plaintiff
                                                                                                                               14   has stated a claim for which relief may be granted, and denies that Plaintiff has been
                                                                                                                               15   damaged in any manner whatsoever. Nevertheless, assuming for jurisdictional
                                                                                                                               16   purposes only that Plaintiff’s claims are valid, he could have originally filed the
                                                                                                                               17   Complaint in this Court under federal diversity jurisdiction because the amount-in-
                                                                                                                               18   controversy exceeds $75,000 and because Plaintiff and Wells Fargo are completely
                                                                                                                               19   diverse. The action is also removable under CAFA pursuant to 28 U.S.C. § 1332(d).
                                                                                                                               20              II. Diversity Jurisdiction Exists Under 28 U.S.C. § 1332(a)
                                                                                                                               21         5.      Diversity jurisdiction exists in this matter pursuant to 28 U.S.C. §
                                                                                                                               22   1332(a)(1), which provides that the district court has original jurisdiction of “all civil
                                                                                                                               23   actions where the matter in controversy exceeds the sum or value of $75,000,
                                                                                                                               24   exclusive of interest and costs, and is between . . . citizens of different States.” As
                                                                                                                               25   demonstrated in more detail below: (1) Plaintiff’s citizenship is diverse from that of
                                                                                                                               26   Wells Fargo; and (2) the amount-in-controversy exceeds $75,000.00, exclusive of
                                                                                                                               27   interest and costs.
                                                                                                                               28

                                                                                                                                                                               -2-                        NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.3 Page 3 of 9



                                                                                                                                1   A.    Complete Diversity of Citizenship Exists Between the Parties
                                                                                                                                2         6.     Plaintiff states in his Complaint that he is an “individual residing in the
                                                                                                                                3   County of San Diego, City of San Marcos.” (Compl. ¶ 10.) This allegation serves
                                                                                                                                4   as prima facie evidence that Plaintiff is domiciled in California. See Bergman v. Bank
                                                                                                                                5   of Am., No. 13-cv-00741, 2013 WL 5863057, at *1 n.2 (N.D. Cal. Oct. 23, 2013) (“A
                                                                                                                                6   party’s residence is prima facie evidence of domicile”) (internal citations omitted);
                                                                                                                                7   Zavala v. Deutsche Bank Trust Company Americas, No. 13-cv-1040, 2013 WL
                                                                                                                                8   3474760, at *3 (N.D. Cal. July 10, 2013) (“[T]he complaint indicates that Zavala
                                                                                                                                9   resides in California . . . In the absence of evidence to the contrary, Zavala is a
                                                                                                                               10   California citizen for diversity purposes”) (internal citation omitted).
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11         7.     Wells Fargo is a federally chartered national banking association. “[A]
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   national bank . . . is a citizen of the State in which its main office, as set forth in its
                                            11682 E L C A M I N O R E A L




                                                                                                                                    articles of association, is located.” Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303,
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14   307 (2006). Wells Fargo’s main office is in Sioux Falls, South Dakota. Accordingly,
                                                                                                                               15   for purposes of federal jurisdiction, Wells Fargo is a citizen of South Dakota and it
                                                                                                                               16   not a citizen of the State of California. See id.
                                                                                                                               17         8.     Accordingly, there is complete diversity of citizenship between Plaintiff
                                                                                                                               18   and Wells Fargo, who are the only parties to this action. See 28 U.S.C. § 1332(a)(1).
                                                                                                                               19   B.    The Amount-in-Controversy Requirement is Satisfied
                                                                                                                               20         9.     Further, pursuant to 28 U.S.C. § 1446(c)(2)(B), removal of the State
                                                                                                                               21   Court Action is proper because the amount-in-controversy exceeds $75,000. “[A]
                                                                                                                               22   defendant can establish the amount in controversy by an unchallenged, plausible
                                                                                                                               23   assertion of the amount in controversy in its notice of removal.” Ibarra v. Manheim
                                                                                                                               24   Investments, Inc., 775 F.3d 1193, 1197-98 (9th Cir. 2015) (citing Dart Cherokee
                                                                                                                               25   Basin Operating Co., LLC v. Owens, 574 U.S. 81, 88-89 (2014)). “Evidence
                                                                                                                               26   establishing the amount is required by §1446(c)(2)(B) only when the plaintiff
                                                                                                                               27   contests, or the court questions, the defendant’s allegation.” Dart Cherokee Basin
                                                                                                                               28   Operating Co., LLC, 135 S. Ct. at 554.
                                                                                                                                                                               -3-                         NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.4 Page 4 of 9



                                                                                                                                1        10.       Even in a purported class action, a court properly exercises jurisdiction
                                                                                                                                2   based on diversity when the amount-in-controversy as to the named plaintiff’s claims
                                                                                                                                3   exceeds $75,000. Shah v. Hyatt Corp., 425 F. App'x 121, 124-25 (3d Cir. 2011)
                                                                                                                                4   (finding that “employee’s individual claim fell within scope of district court’s
                                                                                                                                5   diversity jurisdiction” even where CAFA jurisdiction had not been satisfied) (citing
                                                                                                                                6   Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546 (2005)); see also Rosmer
                                                                                                                                7   v. Pfizer, Inc., 263 F.3d 110, 122 (4th Cir. 2001) (holding that plaintiff “is of diverse
                                                                                                                                8   citizenship and her claim exceeds the amount in controversy requirement of 28
                                                                                                                                9   U.S.C. § 1332. Consequently, federal courts have original jurisdiction over it.”).
                                                                                                                               10        11.       Although Wells Fargo does not concede liability as to Plaintiff’s claims,
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   accepting Plaintiff’s allegations as true, the case satisfies the $75,000 amount-in-
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   controversy requirement for removal, exclusive of interest and costs.
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13        12.       In determining the amount-in-controversy, the Court should consider
                                                                                                                               14   Plaintiff’s demand for statutory penalties, punitive damages, actual damages,
                                                                                                                               15   injunctive relief, and attorneys’ fees. Conrad Assocs. v. Hartford Acc. & Indem. Co.,
                                                                                                                               16   994 F. Supp. 1196, 1198 (N.D. Cal. 1998) (“The amount in controversy includes
                                                                                                                               17   claims for general and special damages (excluding costs and interests), including
                                                                                                                               18   attorneys’ fees, if recoverable by statute or contract, and punitive damages, if
                                                                                                                               19   recoverable as a matter of law”).
                                                                                                                               20        13.       Based on the allegations in the first cause of action, Plaintiff seeks to
                                                                                                                               21   recover $5,000 in statutory damages for every alleged violation of the CCRAA, along
                                                                                                                               22   with actual damages. (Compl., ¶ 65.) Plaintiff does not specifically allege the
                                                                                                                               23   number of times that he claims Wells Fargo violated the CCRAA with respect to his
                                                                                                                               24   loan, but he does state that Wells Fargo violated the statute “multiple times” over the
                                                                                                                               25   course of “months.” (Id. at ¶¶ 21, 58.) Accordingly, Plaintiff will likely assert that
                                                                                                                               26   he is individually entitled to some multiplier of the $5,000 in statutory punitive
                                                                                                                               27   damages in this action, which would only add to the amount-in-controversy
                                                                                                                               28   calculation.
                                                                                                                                                                               -4-                       NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.5 Page 5 of 9



                                                                                                                                1        14.     Plaintiff also alleges that he was denied a refinance based on Wells
                                                                                                                                2   Fargo’s credit reporting. (Id. at ¶ 31.) The savings on interest for a refinance can be
                                                                                                                                3   substantial over the course of a 30-year mortgage loan—especially given the current
                                                                                                                                4   low interest rates. For example, a consumer that refinances a 30-year loan with a
                                                                                                                                5   principle amount of $450,000 from a rate of 3.875% to a rate of 3.1% will save
                                                                                                                                6   approximately $70,000 in interest payments over the life of the loan. Accordingly,
                                                                                                                                7   Plaintiff’s purported lost savings alone would likely approach or exceed the $75,000
                                                                                                                                8   amount-in-controversy requirement, given the balance on his loan. Further, under
                                                                                                                                9   the CCRAA, certain non-monetary damages can be recovered as a component of
                                                                                                                               10   actual damages. Legge v. Nextel Communications, Inc., No. 02-cv-8676, 2004 WL
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   5235587, at *7 (C.D. Cal. June 15, 2004) (“even in the absence of ‘out of pocket’
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   damages, consumers are entitled to recover for mental distress, humiliation,
                                            11682 E L C A M I N O R E A L




                                                                                                                                    embarrassment, etc. . . . [one plaintiff], for example ‘felt bad’ and became ‘isolated’
                                                                            S U I T E 400




                                                                                                                               13

                                                                                                                               14   from her friends after” the alleged violations of the CCRAA took place).
                                                                                                                               15   Accordingly, these alleged statutory and actual damages, taken together, satisfy the
                                                                                                                               16   amount in controversy threshold.
                                                                                                                               17        15.     Plaintiff’s Complaint also seeks attorneys’ fees under the CCRAA. (Id.
                                                                                                                               18   at ¶ 65.) Because the fees Plaintiff seeks are a function of statute, the Court should
                                                                                                                               19   consider and aggregate an estimate of attorneys’ fees to determine the amount-in-
                                                                                                                               20   controversy. Lowdermilk v. U.S. Bank Nat’l Assoc., 479 F.3d 994, 999-1000 (9th Cir.
                                                                                                                               21   2007), overruled on other grounds as recognized by Rodriguez v. AT&T Mobility
                                                                                                                               22   Servs. LLC, 728 F.3d 975 (9th Cir. 2013), (“Where an underlying statute authorizes
                                                                                                                               23   an award of attorneys’ fees, either with mandatory or discretionary language, such
                                                                                                                               24   fees may be included in the amount-in-controversy”); Cal. Civ. Code § 1785.31(d)
                                                                                                                               25   (providing that “prevailing plaintiffs in any action commenced under this section
                                                                                                                               26   shall be entitled to recover court costs and reasonable attorney’s fees”). Although
                                                                                                                               27   attorneys’ fees cannot be precisely calculated, when viewed in combination with
                                                                                                                               28   alleged actual and statutory damages requested, this matter easily meets the
                                                                                                                                                                             -5-                       NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.6 Page 6 of 9



                                                                                                                                1   jurisdictional minimum for amount-in-controversy. See, e.g., Sponer v. Wells Fargo
                                                                                                                                2   Bank N.A., No. 17-cv-02035, 2020 WL 2061829, at *12 (D. Or. Apr. 28, 2020)
                                                                                                                                3   (awarding $398,576.25 in attorneys’ fees to plaintiff’s counsel following trial in
                                                                                                                                4   individual credit reporting case); Humphrey v. Navient Sols., Inc., No. 16-cv-370,
                                                                                                                                5   2020 WL 4047955, at *1 (W.D. Wis. July 20, 2020) (awarding $55,410 in attorneys’
                                                                                                                                6   fees to plaintiff’s counsel following trial in individual credit reporting case).
                                                                                                                                7        16.       Because the combined cost of statutory punitive damages, actual
                                                                                                                                8   damages, and attorneys’ fees that Plaintiff has demanded in this case exceeds
                                                                                                                                9   $75,000, the amount-in-controversy requirement under 28 U.S.C. § 1332(a) is met.
                                                                                                                               10                  Diversity Jurisdiction Exists Under 28 U.S.C. § 1332(d)
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11        17.       This Court also has diversity jurisdiction over Plaintiff’s claims under
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   CAFA pursuant to 28 U.S.C. § 1332(d).
                                            11682 E L C A M I N O R E A L




                                                                                                                                                   Section 1332(d) provides that “[t]he district courts shall have original
                                                                            S U I T E 400




                                                                                                                               13        18.
                                                                                                                               14   jurisdiction of any civil action in which the matter in controversy exceeds the sum or
                                                                                                                               15   value of $5,000,000, exclusive of interest and costs, and is a class action in which…
                                                                                                                               16   any member of a class of plaintiffs is a citizen of a State different from any
                                                                                                                               17   defendant.” 28 U.S.C. § 1332(d).
                                                                                                                               18        19.       Wells Fargo does not concede any liability on Plaintiff’s claims, does
                                                                                                                               19   not concede the propriety of Plaintiff’s alleged classes, and denies that any class
                                                                                                                               20   could be certified pursuant to Federal Rule of Civil Procedure 23 or on any other
                                                                                                                               21   basis. Nonetheless, assuming the allegations in the Complaint are true for the
                                                                                                                               22   purposes of removal, the Complaint meets each element for removal under CAFA.
                                                                                                                               23   A.    Diversity of Citizenship Exists Under CAFA
                                                                                                                               24        20.       Diversity of citizenship exists under CAFA if any member of a class of
                                                                                                                               25   plaintiffs is a citizen of a State different from any defendant. 28 U.S.C. § 1332(d)(2).
                                                                                                                               26        21.       Because Plaintiff is a California citizen and Wells Fargo is a citizen of
                                                                                                                               27   the State of South Dakota, diversity exists under 28 U.S.C. § 1332(d)(2)(A). (See ¶¶
                                                                                                                               28   6-8, supra.)
                                                                                                                                                                               -6-                       NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.7 Page 7 of 9



                                                                                                                                1         22.      Further, because Wells Fargo is not a citizen of the state in which the
                                                                                                                                2   action was originally filed, none of the grounds for declining to exercise jurisdiction
                                                                                                                                3   in 28 U.S.C. § 1332(d)(3) and (4) apply.1
                                                                                                                                4         23.      CAFA also provides an exception when “the primary defendants are
                                                                                                                                5   States, state officials, or other governmental entities against whom the district court
                                                                                                                                6   may be foreclosed from ordering relief.” 28 U.S.C. § 1332(d)(5). Wells Fargo is not
                                                                                                                                7   a State, a state official, or governmental entity and, as a result, this exception does
                                                                                                                                8   not apply.
                                                                                                                                9         24.      Finally, Plaintiff has alleged that “there are potentially hundreds, if not
                                                                                                                               10   thousands of potential class members.” (Compl., ¶ 50.) Accordingly, the exception
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   to removal in 28 U.S.C. § 1332(d)(5)(B) is inapplicable.
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   B.     The Amount-in-Controversy is Satisfied Under CAFA
                                            11682 E L C A M I N O R E A L




                                                                                                                                                   To satisfy CAFA, the “matter in controversy” must exceed the sum of
                                                                            S U I T E 400




                                                                                                                               13         25.
                                                                                                                               14   $5,000,000. See 28 U.S.C. § 1332(d)(2). As noted above, “a defendant can establish
                                                                                                                               15   the amount in controversy by an unchallenged, plausible assertion of the amount in
                                                                                                                               16   controversy in its notice of removal.” Ibarra, 775 F.3d at 1197-98 (citing Dart
                                                                                                                               17   Cherokee Basin Operating Co., LLC, 574 U.S. at 88-89). Although Wells Fargo does
                                                                                                                               18   not concede any fact or legal proposition in Plaintiff’s Complaint, the allegations in
                                                                                                                               19   his Complaint place more than $5,000,000 in controversy.
                                                                                                                               20         26.      In Plaintiff’s Complaint, he seeks “statutory punitive damages of
                                                                                                                               21   $5,000.00 for each Class member, for each willful violation.” (Compl., Wherefore ¶
                                                                                                                               22   6.) Wells Fargo does not believe either of Plaintiff’s purported classes are certifiable
                                                                                                                               23

                                                                                                                               24   1
                                                                                                                                      CAFA provides a discretionary exception when “greater than one-third but less than two-thirds
                                                                                                                                    of the members of all proposed plaintiff classes in the aggregate and the primary defendants are
                                                                                                                               25   citizens of the State in which the action was originally filed.” See 28 U.S.C. § 1332(d)(3). CAFA
                                                                                                                                    provides an exception for a “local controversy” when at least one defendant is “a citizen of the State
                                                                                                                               26
                                                                                                                                    in which the action was originally filed.” 28 U.S.C. § 1332(d)(4)(A)(i)(II)(cc). CAFA provides an
                                                                                                                               27   exception where “two-thirds or more of the members of all proposed plaintiff classes in the
                                                                                                                                    aggregate, and the primary defendants, are citizens of the State in which the action was originally
                                                                                                                               28   filed.” 28 U.S.C. § 1332(d)(4)(B).

                                                                                                                                                                                    -7-                            NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.8 Page 8 of 9



                                                                                                                                1   or that putative class members can be identified consistent with Federal Rule of Civil
                                                                                                                                2   Procedure 23.      Nonetheless, Wells Fargo has implemented COVID-related
                                                                                                                                3   forbearances related to home mortgage loan accounts for at least 1,500 consumers
                                                                                                                                4   with addresses in California since March 1, 2020, with Wells Fargo reporting at least
                                                                                                                                5   1,500 home mortgage loan accounts with COVID-related forbearances to consumer
                                                                                                                                6   reporting agencies.      At $5,000 per consumer, these 1,500 COVID-related
                                                                                                                                7   forbearances, and the associated credit reporting, easily satisfy the $5,000,000
                                                                                                                                8   amount-in-controversy requirement for CAFA removal.
                                                                                                                                9         27.    Plaintiff’s Complaint also seeks “actual damages” and “reasonable
                                                                                                                               10   attorney’s fees.” (Compl., Wherefore ¶¶ 4, 9.) When coupled with Plaintiff’s request
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11   for statutory punitive damages, the amount-in-controversy requirement under CAFA
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   is easily satisfied. See, e.g., Ford v. CEC Entm't Inc., No. 14-cv-677, 2015 WL
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   11439033, at *5 (S.D. Cal. Dec. 14, 2015) (awarding class counsel $583,500 in
                                                                                                                               14   attorneys’ fees in credit reporting consumer class action); Yeagley v. Wells Fargo &
                                                                                                                               15   Co., No. 05-cv-3403, 2010 WL 2077013, at *1 (N.D. Cal. May 20, 2010) (awarding
                                                                                                                               16   class counsel $332,202 in attorneys’ fees in a consumer class action).
                                                                                                                               17                   III. Compliance with Statutory Requirements
                                                                                                                               18         28.    In accordance with 28 U.S.C. § 1446(a), a true and correct copy of all
                                                                                                                               19   process, pleadings, and orders served upon Wells Fargo in the State Court Action are
                                                                                                                               20   attached as Exhibit A. Upon information and belief, no other process, pleadings, or
                                                                                                                               21   orders have been served on Wells Fargo.
                                                                                                                               22         29.    Wells Fargo was served with the Complaint on August 20, 2020.
                                                                                                                               23   Accordingly, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)
                                                                                                                               24   because it is within thirty (30) days of service of the Complaint.
                                                                                                                               25         30.    Removal to the present venue is proper under 28 U.S.C. § 1441 because
                                                                                                                               26   this Court is the United States District Court for the district corresponding to the place
                                                                                                                               27   where the State Court Action is pending. Specifically, Plaintiff filed this action in
                                                                                                                               28   the Superior Court for the State of California, County of San Diego, (see Exhibit A),
                                                                                                                                                                               -8-                        NOTICE OF REMOVAL
                                                                                                                                Case 3:20-cv-01838-H-AHG Document 1 Filed 09/18/20 PageID.9 Page 9 of 9



                                                                                                                                1   which is embraced within the Southern District of California. Therefore, this action
                                                                                                                                2   may be removed to this Court.
                                                                                                                                3         31.    Removal is proper pursuant to 28 U.S.C. § 1446(b)(2)(A) because no
                                                                                                                                4   other defendants have been named in this action.
                                                                                                                                5         32.    In accordance with 28 U.S.C. § 1446(d), a copy of Defendant’s Notice
                                                                                                                                6   of Filing of Notice of Removal is being filed contemporaneously with the Clerk of
                                                                                                                                7   the Superior Court for the State of California, County of San Diego.
                                                                                                                                8         33.    In accordance with 28 U.S.C. § 1446(d), Wells Fargo is also
                                                                                                                                9   contemporaneously serving this Notice of Removal on all adverse parties.
                                                                                                                               10                               IV. Reservation of Rights
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               11         34.    Wells Fargo denies the allegations of liability in Plaintiff’s Complaint
                                                                                            S A N D I E G O , C A 92130-2092




                                                                                                                               12   and files this Notice of Removal without waiving any defenses, objections,
                                            11682 E L C A M I N O R E A L
                                                                            S U I T E 400




                                                                                                                               13   exceptions, or obligations that may exist in its favor in either state or federal court.
                                                                                                                               14         35.    Wells Fargo also reserves the right to amend or supplement this Notice
                                                                                                                               15   of Removal. And, in this regard, if any questions arise as to the propriety of the
                                                                                                                               16   removal of the State Court Action, Wells Fargo expressly requests the opportunity to
                                                                                                                               17   present a brief, oral argument, and any further evidence necessary in support of its
                                                                                                                               18   position that this action is removable.
                                                                                                                               19         WHEREFORE, in accordance with the authorities above, Wells Fargo hereby
                                                                                                                               20   removes this action from the Superior Court for the State of California, County of
                                                                                                                               21   San Diego to the United States District Court for the Southern District of California,
                                                                                                                               22   and requests such other and further relief as the Court deems appropriate and just.
                                                                                                                               23   Dated:      September 18, 2020               TROUTMAN PEPPER HAMILTON
                                                                                                                                                                                 SANDERS LLP
                                                                                                                               24

                                                                                                                               25                                                By: /s/ Jessica Lohr
                                                                                                                                                                                   Jessica Lohr
                                                                                                                               26                                                  Attorneys for Defendant
                                                                                                                                                                                   Wells Fargo Bank, N.A.
                                                                                                                               27

                                                                                                                               28

                                                                                                                                                                              -9-                        NOTICE OF REMOVAL
